IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00320-CV
 
Ruben Navarro,
                                                                                    Appellant
 v.
 
City of Waco, Texas,
                                                                                    Appellee
 
 
 

From the 170th District
Court
McLennan County, Texas
Trial Court No. 2007-2058-4
 

memorandum Opinion

 
            Ruben Navarro, a Waco police officer,
sued the City of Waco asserting claims under Chapter 21 of the Texas Labor Code
for race and sex discrimination and for retaliation.  The City filed a hybrid
traditional and no-evidence motion for summary judgment.  Navarro appeals,
asserting three issues.  We will affirm.
            Navarro’s first issue
asserts that the trial court erred in granting the City’s motion for summary
judgment.  The City’s traditional motion sought summary judgment on five
grounds, two of which asserted that Navarro’s claims were time-barred because
they were not brought within 180 days and two years, respectively.  The City’s
no-evidence motion sought summary judgment on eight grounds.  The trial court
granted the hybrid motion without specifying the grounds.
            In his brief on his first
issue, Navarro only argues that his claims were not time-barred.  He fails to brief
or argue any of the many other grounds in the City’s motion.
When there are multiple grounds for summary judgment and
the order does not specify the ground on which the summary judgment was rendered, an
appellant must negate
all grounds on appeal.  Collins
v. City of Corpus Christi,
188 S.W.3d 415, 423 (Tex. App.—Corpus Christi 2006, no pet.) (citing State Farm Fire & Cas. Co. v.
S. S., 858
S.W.2d 374, 381 (Tex. 1993)).  If the appellant fails to negate each
ground on which the judgment may have been rendered, we must uphold the summary
judgment.  Id.
 
Peeler v. Baylor Univ., No. 10-08-00157-CV, 2010 WL 2964375, at
*2 (Tex. App.—Waco Sept. 16, 2009, no pet.) (mem. op.).
Because Navarro failed to challenge each
ground on which the trial court may have rendered judgment, we overrule issue one
and affirm the summary judgment.  We need not address Navarro’s other two
issues.  Tex. R. App. P. 47.1.
 
 
REX D. DAVIS
Justice
 
 
Before Chief
Justice Gray,
            Justice
Davis, and
Judge
Oakes Evans[1]
Affirmed
Opinion delivered
and filed November 3, 2010
[CV06]




[1]               The Honorable Deborah Oakes Evans, Judge
of the 87th
District Court, sitting by
assignment of the Chief Justice of the Supreme Court of Texas pursuant to
section 74.003(a) of the Government Code.  See Tex. Gov’t Code Ann. § 74.003(a) (Vernon 2005).